CARDAMONE, Circuit Judge,
dissenting in part:
Although I agree that the conspiracy and mail fraud convictions should be affirmed, I respectfully dissent from that portion of the majority opinion reversing the substantive FDCA convictions on the grounds of improper venue. I would hold, as did the district court, that violations of 21 U.S.C. § 331(a) are “continuing offenses,” to which the venue provisions of 18 U.S.C. § 3237(a) apply. Because a continuing offense under § 3237(a) is triable “in any district in which such offense was begun,” venue was properly laid in the Eastern District of New York where appellants Hoyvald and Lavery began purchasing adulterated and misbranded juice concentrate. In my view therefore appellants’ convictions on the FDCA offenses should be affirmed.
For purposes of its venue analysis, the majority agrees that violations of § 331(a) are continuing offenses subject to the venue provisions of § 3237. It notes that venue is properly laid “in a district from which defendant caused the unlawful introduction of goods into commerce, even though physical shipment commenced from a different district.” See United States v. Taller, 394 F.2d 435, 437-38 (2d Cir.), cert. denied, 393 U.S. 839, 89 S.Ct. 115, 21 L.Ed.2d 109 (1968)). In construing a continuing offense, the Supreme Court counsels that *1200“ ‘the locality of [the] crime shall extend over the whole area through which force propelled by an offender operates.’ ” United States v. Cores, 356 U.S. 405, 408, 78 S.Ct. 875, 878, 2 L.Ed.2d 873 (1958) (quoting United States v. Johnson, 323 U.S. 273, 275, 65 S.Ct. 249, 250, 89 L.Ed. 236 (1944)).
Here, Lavery had reason to question the authenticity of the concentrate Beech-Nut was purchasing as early as October 1978 when he received Dr. LiCari’s initial memorandum. Nevertheless, he continued to authorize purchases of such concentrate from Universal’s Long Island warehouse, and did so despite reports that the Universal facilities did not include blending equipment needed to manufacture the pure apple concentrate that Beech-Nut was allegedly buying. Even after having received several adverse reports concerning the quality of Beech-Nut juices in early 1981 — including the unsolicited report of the Swiss laboratory — Hoyvald and Lavery continued buying the ersatz concentrate from their bargain-basement suppliers in the Eastern District. Upon receipt of the concentrate at its upstate plant, Beech-Nut merely added water and Vitamin C and marketed a product it labeled as containing “100% Fruit Juice, Apple Juice from Concentrates and Vitamin C.” Thus, appellants’ FDCA offenses began with the purchase of concentrate from the district in which those offenses were tried. It seems plain that “forces propelled by the defendants” in the commission of the crimes that are the subject of this appeal did “operate” in the Eastern District of New York.
The analytical framework that is set forth in United States v. Reed, 773 F.2d 477 (2d Cir.1985), supports the conclusion that the Eastern District was the appropriate venue for appellants’ trial. In Reed, we noted that the Constitution requires “that the venue chosen be determined from the nature of the crime charged as well as from the location of the act or acts constituting it, and that it not be contrary to an explicit policy underlying venue law.” Id. at 480. Because the Supreme Court has not enumerated the precise policies underlying venue law, we concluded that “fairness to defendants [could not] be the sole grounds for determining venue” and held that the test considers “a number of factors — the site of the defendant’s acts, the elements and nature of the crime, the locus of the effect of the criminal conduct, and the suitability of each district for accurate factfinding_” Id. at 481.
The majority first considers the situs of the defendants’ criminal acts and concludes that appellants conducted no business from the Eastern District of New York. Con-cededly, Hoyvald and Lavery did not personally go into the Eastern District to buy the concentrate. But I do not read § 3237 as requiring the physical presence of defendants in the district where the continuing offense was begun. Nothing in the statute or the Constitution mandates that, for venue to be in the Eastern District, the introduction of adulterated juice into interstate commerce must have been caused by these appellants from the Eastern District. It is sufficient that every shipment of juice recited in counts 22 through 450 of the indictment resulted from the appellants’ knowing purchase of simulated apple juice concentrate that was warehoused in the Eastern District. At the direction of Lavery, and later Hoyvald, Beech-Nut employees regularly placed calls to their suppliers in the Eastern District and routinely followed-up by mailing written confirmation orders into that district. The focus of the effect of this continuing crime was nationwide, and suitability for factfinding was equally as good in the Eastern District as in the Northern District of New York.
Further, prior precedents support venue in the Eastern district. In United States v. Cattle King Packing Co., 793 F.2d 232 (10th Cir.), cert. denied, 479 U.S. 985, 107 S.Ct. 573, 93 L.Ed.2d 577 (1986), Colorado venue was held appropriate for the trial of various Federal Meat Inspection Act violations, 21 U.S.C. § 601-624 (1982), despite the fact that the record was devoid of any evidence (1) that the adulterated meat— shipped from Nebraska to California — had ever passed through the forum district, and (2) that the defendant who contested the Colorado venue had ever set foot in the *1201district where the offenses were tried. Venue in Colorado was upheld based upon evidence that one of the defendant’s subordinates had made a number of telephone calls from Colorado at the direction of his superior in his efforts to sell the adulterated meat to a California wholesaler. Id. at 239 n. 4.
Cattle King illustrates the modern trend of moving from formalism toward a flexible interpretation of continuing offenses under § 3237. Thus, for example, in U.S. v. Ramirez-Amaya, 812 F.2d 813, 816 (2d Cir.1987), we upheld venue under § 3237(a) in the Southern District of New York with respect to charges of importation of cocaine where (1) the “importation” had occurred in Florida, and where (2) the only connection between the importation and the forum district was the fact that an FBI-owned plane which transported the substances from Florida to LaGuardia Airport in the Eastern District of New York flew over a body of water in the joint jurisdiction of the Eastern and Southern Districts.
Perhaps most significant is United States v. Busic, 549 F.2d 252 (2d Cir.1977). There a passenger plane was hijacked in airspace outside the district where the crime was charged. The crime of aircraft piracy, 49 U.S.C.App. § 1472 (1982), has its own venue provision that employs language virtually identical to that in § 3237: It provides that the offense may be tried in any district in which the offense was “begun, continued, or completed.” Id. § 1473(a). Defendants had conspired and prepared to commit the offense in the Eastern District of New York by assembling the constituent parts for their imitation bombs and by boarding the plane at La-Guardia Airport. Yet the district court held that venue on the substantive highjacking counts (as opposed to the conspiracy counts) was not proper in the Eastern District because the highjackers had not exercised actual control over the aircraft until well after it had left the district. The district judge reasoned, as does the majority in this case, that the offense of air piracy had not yet begun while the defendants were in the Eastern District because the acts which defendants had carried out in that district were merely preparatory to the substantive crimes.
In reversing, we rejected such a “tortured and hyperconstricted reading” of the term “begun,” and held that the crime of air piracy began in the Eastern District, even though the actual highjack note was not passed to the crew of the aircraft until well after the plane had left the district. Id. at 256. We expressly declined to adopt defendants’ contention that the venue statute is “susceptible to one narrow constitutional reading, which would advance the moment of beginning so near the point of consummation of the crime that the words might as well be read as synonymous and without any significant statutory difference.” Id. In enacting § 3237 Congress did not design a theoretical statute that would operate in “an abstract world of Platonic forms, but to the real world of action.” Id. at 258.
In the instant case, the crime of introducing adulterated and misbranded juice into interstate commerce began with the knowing purchase of adulterated concentrate from suppliers in the Eastern District of New York. Such purchases were no more preparatory acts than were the manufacture of the imitation dynamite and the boarding of the plane in Busic. The act of purchasing the adulterated concentrate was the point at which the offense was begun. The purchase was not preparation for, but initiation of the substantive FDCA offenses for which appellants were convicted.
Finally, the majority cites United States v. Bozza, 365 F.2d 206, 220-21 (2d Cir.1966), as standing for the proposition that the making of a contract to receive stolen goods is not the beginning of a receiving, and that appellants’ purchase of concentrate cannot therefore constitute the beginning of the conduct proscribed by § 331(a). But Bozza is inapposite to the present case because there the crimes were noncontinu-ing, and the venue provisions of § 3237 were held inapplicable. Because the crimes in Bozza were single-act offenses, we could not use the liberalized venue provision applicable in the instant case. The remaining *1202cases cited by the majority are also inappo-site because most do not involve continuing offenses. See, e.g., United States v. Davis, 666 F.2d 195, 200 (5th Cir. Unit B 1982) (venue provisions of § 3237 not mentioned); United States v. Chestnut, 533 F.2d 40, 47 (2d Cir.1976) (trial of a non-continuing, single-act offense).
Accordingly, I dissent from that portion of the majority opinion that reverses the FDCA convictions on the grounds of improper venue and vote to affirm those convictions.